 

 



CAREVIEW COMMUNICATIONS, INC. 8-K [crvw-8k_053118.htm]

EXHIBIT 10.05

 



AMENDMENT TO MODIFICATION AGREEMENT

This AMENDMENT TO MODIFICATION AGREEMENT (this “Amendment”) is made and entered
into as of May 31, 2018 (the “Amendment Effective Date”), by and among CAREVIEW
COMMUNICATIONS, INC., a Nevada corporation (“Holdings”), CAREVIEW
COMMUNICATIONS, INC., a Texas corporation and a wholly owned subsidiary of
Holdings (the “Borrower”), CAREVIEW OPERATIONS, L.L.C., a Texas limited
liability company (the “Subsidiary Guarantor”), and PDL INVESTMENT HOLDINGS, LLC
(as assignee of PDL BioPharma, Inc.), a Delaware limited liability company (both
in its capacity as the lender (“Lender”) and in its capacity as Agent (solely in
such capacity as Agent, the “Agent”)) under the Credit Agreement (as defined
below).

RECITALS

A.       Reference is made to that certain Credit Agreement dated as of June 26,
2015, among Holdings, the Borrower, the Lender and the Agent (as amended,
supplemented or modified as of the date hereof (the “Credit Agreement”),
including pursuant to that certain First Amendment to Credit Agreement dated as
of October 7, 2015, that certain Modification Agreement dated as of February 2,
2018 (the “Modification Agreement”), and that certain Second Amendment to Credit
Agreement dated as of February 23, 2018 (the “Second Amendment”)); capitalized
terms used and not defined in this Amendment shall have the meaning set forth in
the Credit Agreement.

B.       Pursuant to the Modification Agreement, as amended by the Second
Amendment, the parties agreed that the Borrower shall obtain (i) at least
$2,050,000 in net cash proceeds from the issuance of Capital Stock (other than
Disqualified Stock) or Debt on or prior to February 23, 2018 (which obligation
Borrower satisfied by Holdings’ issuance of Debt pursuant to that certain Eighth
Amendment to Note and Warrant Purchase Agreement dated as of February 23, 2018)
and (ii) an additional $3,000,000 in net cash proceeds from the issuance of
Capital Stock (other than Disqualified Stock) or Debt on or prior to May 31,
2018 (resulting in aggregate net cash proceeds of at least $5,050,000).

C.       The Lender, the Agent, Holdings, the Borrower and the Subsidiary
Guarantor wish to enter into this Amendment to (1) revise the dates on which the
Lender may, in its sole discretion, terminate the Modification Period, and
(2) provide that the Borrower shall satisfy its obligation to obtain financing
referenced in B. above (as modified below by Article I) by obtaining: (i) at
least $2,050,000 in net cash proceeds from the issuance of Capital Stock (other
than Disqualified Capital Stock) or Debt on or prior to February 23, 2018; and
(ii) an additional (A) $750,000 in net cash proceeds from the issuance of
Capital Stock (other than Disqualified Capital Stock) or Debt on or prior to
June 15, 2018 and (B) $750,000 in net cash proceeds from the issuance of Capital
Stock (other than Disqualified Capital Stock) or Debt on or prior to August 31,
2018 (resulting in aggregate net cash proceeds of $3,550,000).

NOW, THEREFORE, in consideration of the above premises, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereby agree as follows:

 



   

 



Article I.
AMENDMENT TO MODIFICATION AGREEMENT

Upon the Amendment Effective Date:

1.1       Modification Period. Section 2 of the Modification Agreement is
amended and restated in its entirety as follows:

 “Subject to the terms and conditions set forth herein, so long as no
Modification Termination Event (as defined below) shall have occurred, each of
the Agent and the Lender agrees that the occurrence and continuance of any of
the Covered Events shall not constitute Events of Default from the Effective
Date through the earliest to occur of any Modification Termination Event (the
“Modification Period”) and, for the avoidance of doubt, that the Default Rate
shall not apply during the Modification Period. As used herein, “Modification
Termination Event” shall mean the earliest to occur of: (a) the occurrence of
any Event of Default under any Loan Documents that does not constitute a Covered
Event; (b) the occurrence of any Agreement Event of Default (as defined below);
(c) the Lender’s delivery to Holdings and the Borrower of a Lender Termination
Notice (as defined below); and (d) December 31, 2018, subject to the Lender’s
right, in its sole discretion, to terminate the Modification Period on July 31,
2018 and September 30, 2018 (with each such date permitted to be extended by the
Lender in its sole discretion). Notwithstanding any other provision of this
Modification Agreement or any other Loan Document, all principal and interest
otherwise due to Lender through the end of the Modification Agreement shall be
due and payable at the end of the Modification Period and if not paid in full in
Cash at that time shall bear interest at the Default Rate from and after the end
of the Modification Period.”

1.2.       Covenants. The first sentence of Section 5(a) of the Modification
Agreement, as previously amended by the Second Amendment, is amended and
restated in its entirety as follows:

“(a) The Borrower shall obtain: (i) at least $2,050,000 in net cash proceeds
from the issuance of Capital Stock (other than Disqualified Capital Stock) or
Debt on or prior to February 23, 2018; and (ii) an additional (A) $750,000 in
net cash proceeds from the issuance of Capital Stock (other than Disqualified
Capital Stock) or Debt on or prior to June 15, 2018 and (B) $750,000 in net cash
proceeds from the issuance of Capital Stock (other than Disqualified Capital
Stock) or Debt on or prior to August 31, 2018 (resulting in aggregate net cash
proceeds of $3,550,000); provided that all such Debt described in clauses (i)
and (ii) shall be subordinated to the Loans under the Credit Agreement on terms
satisfactory to the Lender in its sole discretion.”

Article II.
REPRESENTATIONS AND WARRANTIES

In order to induce the Agent and the Lender to enter into this Amendment, each
of Holdings, the Borrower and the Subsidiary Guarantor hereby represents and
warrants to the Agent and the Lender that as of the date hereof, both prior to
and after giving effect to this Amendment:

 



 2 

 



2.1              Organization. Holdings is a corporation validly existing and in
good standing under the laws of the State of Nevada; the Borrower is a
corporation validly existing and in good standing under the laws of the State of
Texas; and each other Loan Party and each of its Subsidiaries is duly organized,
validly existing and in good standing (as applicable) under the laws of the
jurisdiction of its incorporation or organization. Each Loan Party has all power
and authority and all material governmental approvals required for the ownership
and operation of its properties and the conduct of its business as now conducted
and as proposed to be conducted and is qualified to do business, and is in good
standing (as applicable), in every jurisdiction where, because of the nature of
its activities or properties, such qualification is required, except for such
jurisdictions where the failure to so qualify could not reasonably be expected
to have a Material Adverse Effect.

2.2              Due Authorization. The execution, delivery and performance of
this Amendment, and the performance of its obligations under the Modification
Agreement and Credit Agreement, each as amended hereby, have been duly
authorized by all necessary action on the part of each Loan Party that is a
party hereto.

2.3              No Conflict. The execution, delivery and performance of this
Amendment by each Loan Party that is a party hereto and the consummation of the
transactions contemplated hereby do not and will not (a) require any consent or
approval of, or registration or filing with or any other action by, any
Governmental Authority (other than any consent or approval which has been
obtained and is in full force and effect), (b) conflict with (i) any provision
of material Applicable Law, (ii) the charter, by-laws, limited liability company
agreement, partnership agreement or other organizational documents of any Loan
Party or (iii) any material agreement, indenture, instrument or other document,
or any judgment, order or decree, which is binding upon any Loan Party or any of
their respective properties or (c) require, or result in, the creation or
imposition of any Lien on any asset of Holdings, the Borrower or any other Loan
Party (other than Permitted Liens and Liens in favor of the Agent created
pursuant to the Collateral Documents).

2.4              Incorporation of Representations and Warranties from Loan
Documents. Each representation and warranty by each Loan Party that is a party
hereto contained in the Modification Agreement, the Credit Agreement or in any
other Modification Document or Loan Document to which such Loan Party is a party
is true and correct in all material respects (without duplication of any
materiality qualifier contained therein) as of the date hereof (or as of a
specific earlier date if such representation or warranty expressly relates to an
earlier date).

2.5              No Default. Both prior to and after giving effect to this
Amendment, no Default or Event of Default has occurred and is continuing, and no
Default or Event of Default will result from the execution and delivery of this
Amendment and the consummation of the transactions contemplated herein.

2.6              Validity; Binding Nature. This Amendment has been duly executed
by each Loan Party that is a party hereto, and each of (i) this Amendment,
(ii) the Modification Agreement as amended hereby and (iii) the Credit Agreement
as amended hereby is the legal, valid and binding obligation of each Loan Party
that is a party hereto, enforceable against such Person in accordance with its
terms, subject to bankruptcy, insolvency and similar laws affecting the
enforceability of creditors’ rights generally and to general principles of
equity.



 3 

 



Article III.
MISCELLANEOUS

3.1              Modification and Loan Document. This Amendment is a
Modification Document and Loan Document executed pursuant to the Credit
Agreement and shall (unless otherwise expressly indicated therein) be construed,
administered and applied in accordance with the terms and provisions of the
Credit Agreement.

3.2              Effect of Amendment. Except as expressly set forth herein, this
Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of, or otherwise affect, the rights and remedies of the parties to the
Credit Agreement and shall not alter, modify, amend or in any way affect any of
the terms or conditions contained therein, all of which are ratified and
affirmed in all respects and shall continue in full force and effect. Nothing
herein shall be deemed to entitle any Loan Party to any future consent with
respect to, or waiver, amendment, modification or other change of, any of the
terms or conditions contained in the Credit Agreement in similar or different
circumstances. Except as expressly stated herein, the Agent and the Lender
reserve all rights, privileges and remedies under the Loan Documents. All
references in the Credit Agreement and the other Loan Documents to the Credit
Agreement shall be deemed to be references to the Credit Agreement as modified
hereby.

3.3              Reaffirmation. Each of Holdings, the Borrower and the
Subsidiary Guarantor hereby reaffirms its obligations under each Modification
Document and Loan Document to which it is a party. Each of Holdings, the
Borrower and the Subsidiary Guarantor hereby further ratifies and reaffirms the
validity and enforceability of all of the liens and security interests
heretofore granted, pursuant to and in connection with the Guarantee and
Collateral Agreement or any other Loan Document, to the Agent, as collateral
security for the obligations under the Loan Documents in accordance with their
respective terms, and acknowledges that all of such liens and security
interests, and all Collateral heretofore pledged as security for such
obligations, continue to be and remain collateral for such obligations from and
after the date hereof.

3.4              Fees and Expenses. The Borrower agrees to pay within five
Business Days of the Amendment Effective Date, by wire transfer of immediately
available funds to an account of the Agent designated in writing, reimbursement
from the Borrower of all costs and expenses incurred by the Agent and the Lender
in connection with this Amendment, including any and all fees payable or owed to
Gibson, Dunn & Crutcher LLP in connection with the drafting, negotiation, and
execution of this Amendment.

3.5              Counterparts. This Amendment may be executed by the parties
hereto in several counterparts, each of which shall be deemed to be an original
and all of which shall constitute together but one and the same agreement.
Delivery of an executed signature page of this Amendment by facsimile
transmission or electronic transmission shall be as effective as delivery of a
manually executed counterpart hereof.

 



 4 

 



3.6              Construction; Captions. Each party hereto hereby acknowledges
that all parties hereto participated equally in the negotiation and drafting of
this Amendment and that, accordingly, no court construing this Amendment shall
construe it more stringently against one party than against the other. The
captions and headings of this Amendment are for convenience of reference only
and shall not affect the interpretation of this Amendment.

3.7              Successors and Assigns. This Amendment shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns (as permitted under the Credit Agreement).

3.8              Governing Law. This Amendment, the rights and obligations of
the parties hereto, and any claims or disputes relating thereto shall be
governed by and construed in accordance with THE INTERNAL LAWS OF THE STATE OF
NEW YORK WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES (OTHER THAN SECTION
5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW).

3.9              Severability. The illegality or unenforceability of any
provision of this Amendment or any instrument or agreement required hereunder
shall not in any way affect or impair the legality or enforceability of the
remaining provisions of this Amendment or any instrument or agreement required
hereunder.

3.10          Release of Claims. In consideration of the Lender’s and Agent’s
agreements contained in this Amendment, each of Holdings, the Borrower and the
Subsidiary Guarantor hereby releases and discharges the Lender and the Agent and
their affiliates, subsidiaries, successors, assigns, directors, officers,
employees, agents, consultants and attorneys (each, a “Released Person”) of and
from any and all other claims, suits, actions, investigations, proceedings or
demands, whether based in contract, tort, implied or express warranty, strict
liability, criminal or civil statute or common law of any kind or character,
known or unknown, which Holdings, the Borrower or the Subsidiary Guarantor ever
had or now has against the Agent, any Lender or any other Released Person which
relates, directly or indirectly, to any acts or omissions of the Agent, any
Lender or any other Released Person relating to the Modification Agreement or
Credit Agreement or any other Modification Document or Loan Document on or prior
to the date hereof.

[Signature page follows]

 



 5 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the date first above written.



  CAREVIEW COMMUNICATIONS, INC.,   a Nevada corporation,   as Holdings      
 By: /s/ Steven G. Johnson     Name: Steven G. Johnson
Title: President and Chief Executive Officer

 

  CAREVIEW COMMUNICATIONS, INC.,   a Texas corporation,   as Borrower        By:
/s/ Steven G. Johnson     Name: Steven G. Johnson
Title: President and Chief Executive Officer

 

  CAREVIEW COMMUNICATIONS, INC.,   a Texas limited liability company,   as
Subsidiary Guarantor        By: /s/ Steven G. Johnson     Name: Steven G.
Johnson
Title: President and Chief Executive Officer

 



[Signature Page to Amendment to Modification Agreement]



   

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the date first above written.

 

  PDL INVESTMENT HOLDINGS, LLC,   a Delaware limited liability company,   as
Agent        By: /s/ Chris Stone     Name: Chris Stone
Title: CEO

 

  PDL INVESTMENT HOLDINGS, LLC,   a Delaware limited liability company,   as
Lender        By: /s/ Chris Stone     Name: Chris Stone
Title: CEO

 

 

[Signature Page to Amendment to Modification Agreement]

   

 

 

 

